Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 44-85 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/25/2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-42 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2015/0367603 to Guandalini et al. in view of U.S. Patent Pub. No. 2019/0119439 to Queen et al.
As to claim 35, Guandalini discloses wall panels (0038) comprising a polyurethane foam core and a substrate wherein the polyurethane foam core comprises the reaction product of a diphenylmethane diisocyanate with an average of 2.7 isocyanate groups per molecule (0021) and aromatic polyester polyols (0020).
Guandalini does not expressly disclose the use of recycled polyester polyols.

At the time of filing it would have been obvious to a person of ordinary skill in the art to substitute the polyester polyols of Guandalini with the recycled PET polyols of Queen because they are cost-effective polyols and reduce the environmental impact typically associated with petroleum derived polymers (Queen, 0004).
As to claims 36-41, with regards to the claimed properties, the Office realizes that all of the claimed effects or physical properties are not positively stated by the reference.  However, the reference teaches wall panels comprising the same polyurethane foam core as currently claimed, derived from aromatic diisocyanates and recycled PET.  Therefore, the claimed effects and physical properties, i.e. dimensional stability, tension strength, etc. would implicitly be achieved by a composite with all the claimed ingredients.  If it is the applicants’ position that this would not be the case: (1) evidence would need to be provided to support the applicants’ position; and (2) it would the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.
As to claim 42, Guandalini discloses polyisocyanurate polymer matrix fire barrier layers that attaches to the polyurethane foam (0057).  IT would have been obvious to a person of ordinary skill in the art to replace the polyester polyols used in the PI layers with the polyester polyols of Queen because they are cost-effective polyols and reduce the environmental impact typically associated with petroleum derived polymers (Queen, 0004).

As to claims 3-5, Guandalini in view of Queen disclose polyester polyols derived from recycled PET bottles or fibers (0003, 0057).
As to claims 6-12, Guandalini discloses Voranate M229 that has 2.7 isocyanate groups and 31.4% NCO content (0021) and Queen teaches diisocyanates with a functionality of 2.0 to 2.7 and a NCO content of 20 to about 30% (0103).  These polyisocyanates are within the scope of the claimed polyisocyanate, accordingly, the claimed properties would be present.
As to claim 13, Guandalini in view of Queen teach 50% of the polyisocyanate component is used in the preparation of polyurethane composites (Queen, 0304).
As to claims 14-16, Guandalini teaches the addition of chain extenders, such as propylene glycol (0024).
As to claims 17-20, Guandalini and Queen teach polyurethane catalysts (Guandalini, 0023, Queen, 0121) such as metal based catalysts, catalysts that allow for gelling, etc. (Queen, 0107).
As to claims 21-24, Guandalini discloses fillers are added to the polyurethane core (0044), Queen teaches suitable fillers, such as calcium carbonate (0147).  Accordingly, it would have been obvious to a person of ordinary skill in the art to add the filler of Queen to the composition of Guandalini to generate desirable end properties (Queen, 0147).
As to claims 25-32, Guandalini discloses a thickness of 2mm to 30 mm (0011) and with regards to the claimed properties, the Office realizes that all of the claimed effects or physical properties are not positively stated by the reference.  However, the reference teaches wall 
	As to claims 33-34, Guandalini discloses densities of greater than 500 g/L, which overlaps the claimed range (0011).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450. The examiner can normally be reached M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L LEONARD/Primary Examiner, Art Unit 1763